Title: From George Washington to Samuel Kearsley, 9 July 1779
From: Washington, George
To: Kearsley, Samuel


        
          Sir
          Head Quarters New Windsor July 9th 1779
        
        I have successively received your two favours of the 4th and 30th of June the former not till the 5th instant.
        I am sorry to inform you that though I most sincerely wish your resignation had not taken place it will now be impossible to

reìntroduce you into the Regiment—I have received a letter from Col. Hubley in which he represents, that in consequence of your letter to Major Prowell of the 10th of May, an arrangement had been made in the Regiment on the principle of your having left it, and that a general uneasiness prevails among the officers at the apprehension of your readmission. Immediately on the receipt of your letter to me of the 8th, your resignation was entered as is customary and you were considered as out of the service—Nor is it in my power at present to alter the case, notwithstanding the favourable opinion I entertain of you and the regret which your determination to leave the service occasioned me. I am with regard Sir Your most Obedt servant.
      